United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA,

Vv. CIVIL ACTION NO. 3:16-CV-2814-S-BN
0.2853 ACRES OF LAND, MORE OR
LESS, LOCATED IN DALLAS
COUNTY, STATE OF TEXAS; CB
TITTLE, LTD, and ARI LAND.;

ET AL.

07 tGR U1 CO 6G G0 GOO COO oGn

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

After making an independent review of the pleadings, files, and records in this case, and
the Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated
September 16, 2019, the Court finds that the Findings Conclusions, and Recommendation of the
Magistrate Judge are correct and they are accepted as the Findings, Conclusions, and
Recommendation of the Court.

It is, therefore, ordered that the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge are accepted.

The Court hereby denies Defendants’ Motion to Sever the United States’ Amendment to
the Complaint with Declaration of Taking [ECF No. 96].

SO ORDERED.

SIGNED October 7 , 2019,

 

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
